           Case 3:20-mj-00165        Document 16       Filed 04/07/21    Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney
Parakram.Singh@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                             3:20-mj-00165

          v.                                         MOTION TO DISMISS COMPLAINT
DAVID MICHAEL BOUCHARD,                              WITH PREJUDICE

              Defendant.


       The United States of America respectfully moves this Court, pursuant to Rule 48(a) of

the Federal Rules of Criminal Procedure, for an order dismissing with prejudice the Complaint

filed July 24, 2020, charging defendant with Assaulting a Federal Officer.

       The government seeks this dismissal in the interest of justice.

Dated: April 7, 2021                                 Respectfully submitted,


                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney

                                                     s/ Parakram Singh
                                                     PARAKRAM SINGH, OSB #134871
                                                     Assistant United States Attorney



Motion to Dismiss Complaint                                                                  Page 1
                                                                                     Revised March 2018
